


117 S2593 IS: Greater Insight into Foreign Transactions in Higher Education Act of 2021
U.S. Senate
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2593
IN THE SENATE OF THE UNITED STATES

August 3, 2021
Mr. Rubio (for himself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To amend the Higher Education Act of 1965 to improve Federal oversight of foreign funding in education.


1.Short titleThis Act may be cited as the Greater Insight into Foreign Transactions in Higher Education Act of 2021 or the GIFTs in Higher Education Act. 2.Federal oversight of foreign funding in educationSection 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended—
(1)in subsection (a), by inserting , including a member of the faculty, professional staff, or other staff engaged in research and development, after Whenever any institution; (2)by redesignating subsections (b) through (g), and subsection (h), as subsections (c) through (h), and subsection (k), respectively;
(3)by inserting after subsection (a) the following:  (b)Disclosures of gifts and contracts from designated foreign adversary sources (1)In generalNotwithstanding subsection (a), whenever any institution, including a member of the faculty, professional staff, or other staff engaged in research and development, receives a gift from or enters into a contract with a designated foreign adversary source, the value of which is $50,000 or more, considered alone or in combination with all other gifts from or contracts with that designated foreign adversary source within a calendar year, the institution shall file a disclosure report with the Secretary not later than 30 days after the date of the receipt of the gift or entry into the contract.
(2)List of designated foreign adversary sourcesIn consultation with Congress, the Secretary of State may add countries to the list of adversarial foreign governments in subsection (k) but may not remove countries from that list.; (4)in subsection (d) (as redesignated), by striking subsection (b) and inserting subsection (c);
(5)in subsection (e) (as redesignated), by striking subsection (a) each place it appears and inserting subsection (a) or (b); (6)in subsection (k) (as redesignated)—
(A)by redesignating paragraph (1) and paragraphs (2) through (5) as paragraph 2 and paragraphs (4) through (7), respectively; (B)by inserting before paragraph (2) (as redesignated) the following:

(1)the term adversarial foreign government means— (A)the People's Republic of China;
(B)the Russian Federation; (C)the Democratic People's Republic of Korea;
(D)the Islamic Republic of Iran; (E)the Republic of Cuba;
(F)the Syrian Arab Republic; (G)the regime of Nicolás Maduro in Venezuela; and
(H)the government of any other country designated as an adversarial foreign government for purposes of this section by the Secretary of State, in accordance with subsection (b)(2); ; and (C)by inserting after paragraph (2) (as redesignated) the following:

(3)the term designated foreign adversary source means— (A)an adversarial foreign government, including an agency of an adversarial foreign government;
(B)a legal entity, governmental or otherwise, organized solely under the laws of a country described in paragraph (1); (C)an individual who is a citizen or national of such a country; and
(D)an agent, including a subsidiary or affiliate of a legal entity of an adversarial foreign government, acting on behalf of an adversarial foreign government;; and (7)by inserting after subsection (h) (as redesignated) the following:

(i)Publication of foreign gift disclosures
(1)Disclosure of gifts or contracts from foreign sourcesNot later than 30 days after the deadline for submission of a disclosure report under subsection (a), the Secretary shall make the contents of the disclosure report available online. (2)Disclosure of gifts or contracts from designated foreign adversary sourcesNot later than 30 days after receipt of a disclosure report submitted under subsection (b), the Secretary shall make the contents of the disclosure report available online.
(j)Agency coordinationThe Secretary shall coordinate with other Federal agencies, as appropriate, to ensure that other Federal agencies have access to disclosure reports submitted under this section and any information or documentation relating to disclosure reports submitted under this section.. 3.Ensuring compliance with reporting requirements (a)In generalEach Federal agency shall ensure that no Federal funds under the jurisdiction of that agency are distributed to an institution that is knowingly or willfully in violation of section 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f), as determined by the head of the relevant agency.
(b)Department of EducationAn institution that is knowingly or willfully in violation of section 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f), as determined by the Secretary of Education, shall not be eligible to receive Federal funds distributed by the Department of Education, except funds provided under title IV of the Higher Education Act of 1965. (c)Definition of institutionIn this section, the term institution has the meaning given that term in section 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f).
4.Effective dateThis Act and the amendments made by this Act take effect on June 30 of the year following the year of enactment of this Act.  